Judgments, Supreme Court, New York County (Bruce Allen, *534J.), rendered July 9, 2007, convicting defendant, upon his pleas of guilty, of criminal possession of a forged instrument in the second degree and bail jumping in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 3 to 6 years, unanimously affirmed.
Defendant’s challenge to the voluntariness of his plea is unpreserved, and we decline to review it in the interest of justice. As an alternative holding, we find defendant’s claim to be without merit. The court accurately stated the law when, in response to a question from defendant at the plea proceeding, it told him he could raise an issue of grand jury perjury on appeal (see People v Pelchat, 62 NY2d 97 [1984]). It is of no moment that, as defendant now concedes, such an argument would have been baseless, since the court made no representations as to the viability of such claim.
The court properly denied defendant’s suppression motion. Although the lineup photograph was lost, the People established the lineup’s fairness (see People v Chipp, 75 NY2d 327, 336 [1990], cert denied 498 US 833 [1990]) through the sufficiently detailed testimony of the arresting officer and complainant. It is also significant that at the lineup defendant was represented by counsel, who only noted a height difference among the participants that was minimized by having them seated. Concur— Mazzarelli, J.P., Saxe, Nardelli, Abdus-Salaam and Román, JJ.